Exhibit 10.12

 

Picture 2 [mcft20180630ex10126f395001.jpg]

 

October 5, 2017

 

Dear Tim,

 

I am very pleased you have decided to join the MasterCraft Team. We all look
forward to working with you.

 

The complete terms of our offer are as follows:

 

 

 

 

Job Title:

  

President, NauticStar

 

 

 

Salary/Bonus:

 

Your base annual salary will be $290,000. You will be eligible for the
management bonus plan for FY 2018. Our FY runs July through June. You will have
the potential to receive a bonus of up to 50% of your base salary based on the
Company's financial performance and on achievement of agreed upon KPO's (to be
determined).

 

 

 

LTIP:

 

You are eligible to be covered by the Company's Long Term Incentive Plan. This
plan will allow you to earn up to 50% of your base salary in stock based
compensation. The Compensation Committee will provide you with specific grant
information at the end of each fiscal year.

 

 

 

Benefits:

 

You are eligible to be covered by the Company's health, medical, life, and
pension programs after the applicable waiting periods. You are eligible for one
week of paid vacation in 2017 and four weeks in 2018. You are eligible for all
other benefits as described in the enclosed Benefits Summary.

 

Once again, we are very pleased to be making you this offer and are glad you
decided to bring your professional skills to our company at this very critical
time in our history.

 

Please confirm acceptance of this offer by signing a copy and returning it to
me. The other is for your own records.

 

 

 

Sincerely,

 

/s/ Terry McNew

 

Terry McNew

 

President & CEO

 

 

 

 

 

 

 

Agreed:

/s/ Tim Schiek

    

Date:

10/9/17

 

Tim Schiek

 

 

3:02 PM Eastern

 

 

 

 

 

100 Cherokee Cove Drive

Vonore, Tennessee 37885

423.884.2221

Picture 4 [mcft20180630ex10126f395002.jpg]

Picture 1 [mcft20180630ex10126f395003.jpg]



--------------------------------------------------------------------------------